Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 8-20, 22-26 are currently pending.  Claim 7 has been canceled. 
Response to Arguments
Applicant’s arguments with respect to rejections made under 103 have been fully considered but are moot in view of new grounds of rejections.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 8-10,14-15, 17-18, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al. (US 2004/0178128A1) in further view of Amato ( US2004/0139033) 

As per claim 1, Agrawal teaches:
An intelligent delivery system for a community including a mail center, comprising:5 a customer database registering contact information for plural registered mail customers; a mail notification apparatus that, upon command, transmits a notification of arrived mail to an electronic address of a specified customer amongst the plural mail customers registered in the customer database;10 a mailpiece database to register data for arrived mail; ( Fig.5&6, par.55, Par.41-43, par.77, the mail pieces are collected (91) and transported to an imaging (3) station, where they are imaged and input into the front panel databases (5, 7),) 
one or more scanner workstations, each scanner workstation including: a mail processing controller to control mail processing flow, one or more image capture devices to capture and output a digital image of an address-bearing face of a piece of mail; (par.38-39,Par.41, Fig.5&6 )
Agrawal does not teach an imprinter to print a mail piece identifier uniquely assigned to the piece of mail, on the piece of mail, however, this is taught by O'Connell: (par. 17-19, Par.30, Par.60, Fig.3&4, Par.53 ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the identifier and printing feature  for the same reasons  its useful in O'Connell- namely, to be Scanned and routed digitally according to the automatic or semiautomatic recognition System   (O'Connell:par.60). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
Agrawal further teaches an image processing apparatus that, upon receiving the digital image of the address- bearing face, extracts from the digital image (i) sender information (par.38-39,Par.41, Fig.5&6 )
Agrawal further teaches outputs metadata, the sender information and the addressee information along with the digital image of the address-bearing face, ( Fig.5&6, par.55, Par.41, Par.43), but not  including the mail piece identifier, however, this is taught by O'Connell ( par. 17-19, Par.30, Par.60, Fig.3&4, Par.21,par.53) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate identifier feature  for the same reasons  its useful in O'Connell- namely, to be Scanned and routed digitally according to the automatic or Semiautomatic recognition System   (O'Connell:par.60). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
Agrawal further teaches the metadata and the digital image are registered (Par.77, Par.81, Fig.5&6, Par.42, par.35) but not in association with the mail piece identifier uniquely assigned to the piece of mail, however, this is taught by O'Connell: (par. 17-19, Par.30, Par.60, Fig.3&4, Par.21,par.53) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate identifier feature for the same reasons  its useful in O'Connell- namely, to be scanned and routed digitally according to the automatic or semiautomatic recognition System   (O'Connell:par.60). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
 While Agrawal further teaches upon receiving the metadata and the corresponding digital image,    determines whether the piece of mail is junk mail based on the ( par.35-39, the recipient may configure preferences, and system may optionally adjust or otherwise “learn' recipient preferences, for automatic handling or classification of held mail. [ unwanted mail is being identified, blocked, and registered in the database] par.37, A bulk blocker server (8) then makes these images and data regarding held mail available to the intended recipient’s client system (10), Par. 44, the subscriber may log into a web portal through the server, for example, and review lists and images of pending held mail using an interactive web page  Par.48, [feedback of the blocked mail indicates the mail is registered as junk]) 

While Agrawal teaches the mail processing controller, but does not explicitly teach in response to determining that the piece of mail is not junk mail, determines the electronic address of the specified customer by 2Docket No.: 1-915_FN201606250 using the addressee information to query the customer database, and causes the mail notification apparatus to transmit the notification bearing the mailpiece identifier uniquely assigned to the piece of mail and the digital image as an attachment to the notification, to the electronic address of the specified customer, to notify arrival of the piece of mail at the mailcenter. 

However, Agrawal teaches in response to determining that the piece of mail is not junk mail, delivering the mail ( Par.40, The remaining, wanted mail (1") is then forwarded to the recipient’s physical mail box (11).).  Amato teaches delivering the mail comprises determines the electronic address of the specified customer by 2Docket No.: 1-915_FN201606250 using the addressee information to query the customer database, and causes the mail notification apparatus to transmit the notification bearing the mailpiece identifier uniquely assigned to the piece of mail and the digital image as an ( Amato: Par. 22, use the image of a mail piece to electronically notify the addressee that a mail piece is currently in a Specific location, Par.26, par.42-43, channels of communication. Par.45-46, server 230 may use an OCR process on image 225 to determine the delivery address. Also, image 225 may include a ZIP Code barcode applied after an OCR process during conventional Sorting, and Server 230 decodes the barcode to determine the delivery address. Also, delivery service 215 may send the delivery address of mail piece 210 along with image 225 of mail piece 210, and server 230 uses the delivery address Sent. After finding the addressee's email address, Server 230 emails a message notifying the addressee about mail piece 210. The addressee may view image 225 as an attachment to the notification email. ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the notification of the arrived mail feature for the same reasons its useful in Amato- namely, An addressee may wish to know what type of mail pieces are en route to be delivered to locations, Such as home and business mail boxes. This is especially true if the addressee is waiting to receive an important document, Such as checks or perishable items (par.5). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

Moreover, Agrawal teaches in response to determining that the piece of mail is not junk mail, delivering the mail ( Par.40, The remaining, wanted mail (1") is then forwarded to the recipient’s physical mail box (11).).  In a different context  Agrawal further teaches: delivering the mail comprises determines the electronic address of the specified customer by using the addressee information to ( Fig.5&6, Par.41, Par.43), O'Connell teaches bearing the mail piece identifier uniquely assigned to the piece of mail ( par. 17-19, Par.30, Par.60, Fig.3&4, Par.21,par.53) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the identifier feature for the same reasons  its useful in O'Connell- namely, to be Scanned and routed digitally according to the automatic or Semiautomatic recognition System   (O'Connell:par.60). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable. However, it would have been prima facie obvious to one of ordinary skill in the art before the filing date to reverse or change the order of the prior art process steps (par. 41-43, Notifying the recipient of pending and held mail and Par.40, The remaining, wanted mail (1") is then forwarded to the recipient’s physical mail box ) . Both methods will yield the same results (i.e., wanted mail is delivered and the recipient is notified).  “Exparte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)” (See MPEP 2144.04).

As per claim 2, Agrawal in view of O’Connell, and Amato claim 1. Agrawal teaches: 
wherein the notification transmitted to the electronic address of the specified customer includes a selectable link to a predetermined page specified by a uniform resource locator, to specify instructions to the mail center, for processing the piece of mail. ( Fig.5&6, Par.41, Par.43-44, Par.46, Par.48)

As per claim 3, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
causes the image capture devices to capture and output digital images of sheets in the piece of mail, and cause the digital images of the sheets in the piece of mail to be transmitted electronically to the electronic address of the specified customer.(Fig.5&6, par.55, Par.41, Par.43, par.38-39)
wherein the scanner workstation further includes: wherein when the specified instruction is scan-mail piece, the mail15 processing controller, (Par.79, Par.33, Par.35, Par.41, Fig.5-6)
Agrawal does not teach a mail opener device to open a mail piece upon command, upon the piece of mail being retrieved and routed to the mail opener device, causes the mail opener device to open the piece of mail, however, this is taught by O'Connell ( par.33, Par.39, Fig.2, Par.23) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate mail opener feature for the same reasons  its useful in O'Connell- namely, documents are sequentially opened and scanned before the next document is opened in order to maintain transactional integrity in a single record file. (O'Connell:par.3). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same 

As per claim 4, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the notification transmitted to the electronic address of the specified customer includes selectable links to activate respective predetermined responsive instructions to the mail center, for processing  the piece of mail. (Fig.5&6, Par.41, Par.43-44, Par.46, Par.48).

As per claim 8, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the mail processing controller causes the mail notification apparatus the notification transmitted to the electronic address of the specified customer, ( Fig.5&6, Par.41, Par.43),  but not insert the mailpiece identifier to identify the arrived piece of mail, however, this is taught by O'Connell ( par. 17-19, Par.30, Par.60, Fig.3&4, Par.21,par.53) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate identifier feature for the same reasons  its useful in O'Connell- namely, to be scanned and routed digitally according to the automatic or semiautomatic recognition system   (O'Connell:par.60). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the image processing apparatus, upon receiving the digital image of the piece of mail, scans the digital image to determine whether the digital image and when the digital image, the image processing apparatus to the mail processing controller, and10 wherein (Fig.5&6, par.55, Par.38-41, Par.43, Par.73) 
Agrawal does not  teach the embedded mailpiece identifier, causes the imprinter to print the mail processing instruction, on the15 piece of mail, extracts the embedded mailpiece identifier and outputs the extracted mailpiece identifier, and when the mail processing instruction is registered in the mailpiece database in connection with the mailpiece identifier of the piece of mail,  however, this is taught by O'Connell: ( par. 17-19, Par.30, Par.60, Fig.3&4, Par.53-57, abstract ) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the identifier and printing feature  for the same reasons  its useful in O'Connell- namely, to be Scanned and routed digitally according to the automatic or Semiautomatic recognition System (O'Connell:par.60). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
the image processing apparatus, upon receiving the digital image of the piece of mail, scans the digital image to determine whether the digital image, and when the image processing apparatus determines that the digital image, the image processing apparatus outputs the digital image and the metadata to the mail processing controller, and2222/88855 Page 45 of 49FN201606250RSID 1-915 wherein when the mail processing controller receives the metadata including the mail processing controller (Fig.5&6, par.55, Par.38-41, Par.43), but not  corresponds20 to transactional mail, including a transactional mail indicator and a department code, a mailpiece identifier, the transactional mail indicator and the department code, causes the  However, this is taught by O'Connell (O'Connell: Par.3, Par.22, par.30-34, Par.39, Par. 52-58, par. 16-19, Par.60, Fig.2,3&4) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the identifiers, code, and printing features for mail processing workflow  for the same reasons  its useful in O'Connell- namely, to be scanned and routed digitally according to the automatic or semiautomatic recognition system (O'Connell:par.60). Both Agrawal and O'Connell deal with mail sorting and one skilled would have recognized that using O'Connell mailpiece identifiers and printing technique would improve Agrawal system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

As per claim 14, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the mail processing controller periodically checks the mailpiece database for mailpieces having no disposition instructions and having been received at least a predetermined number of days ago, and for each mailpiece amongst the mailpieces having no disposition instructions and having been received at least a predetermined number of days ago, causes the mailpiece to be processed according to a default workflow for mail with no disposition instruction. ( par.46-47, Par.80) 

As per claim 15, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the mail processing controller, upon receiving the metadata and the corresponding digital image, uses the addressee information to query the customer database, and when the query yields15 matches to plural records in the customer Fig.5&6, par.55, Par.35, Par.38-41, Par.43)

As per claim 17, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the mail processing controller determines, upon receiving the metadata and the corresponding digital image, whether the piece of mail is junk mail, and if the mail processing controller determines that the piece of mail is junk mail, registers the metadata for the piece of mail in the mailpiece database as junk mail.  (Par.11, Par.15, Par. 35-39, Par. 44, the subscriber may log into a web portal through the server, for example, and review lists and images of pending held mail using an interactive web page  Par.48, feedback of the blocked mail indicates the mail is registered as junk)

As per claim 18, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the image processing apparatus, upon receiving the digital image of the address-bearing face, performs optical character recognition to extract from the digital image (i) the sender information indicating the sender of the piece of mail and (ii) the addressee information indicating the addressee of the piece of mail.  ( par.35, Par.41) 

As per claim 24, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the default workflow comprises destroying the piece of mail.  (par.38, [learn recipient preference including destroy without user input], Par.12)

As per claim 26,
wherein the default workflow comprises hand delivering the piece of mail to the addressee.  (par.41, If the addressee is a subscriber to the bulk blocker service (54), processing continues, otherwise, the mail piece is automatically routed to the recipient normally (55))

	Claim 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al. (US 2004/0178128A1) in view of  Amato ( US2004/0139033) in further view of Nirenberg (US 2006/0253405 A1)

As per claim 5, Agrawal in view of O'Connell and Amato claim 4. Agrawal teaches:
wherein the selectable predetermined responsive instructions, for which links are provided in the notification,5 include forward to a specified address, discard or destroy and treat as junk mail. (Fig.5&6, Par.41-44, Par.46, Par.48, Par.38, Par.79), but not open-and-scan-mailpiece, deliver mailpiece by hand, hold mailpiece for pickup. However, this is taught by Nirenberg (Par. 13, par.56-64, Par.71-72) it would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the selectable instructions feature for the same reasons it’s useful in Nirenberg, namely, to carry out the instructions for the delivered mail items. (Nirenberg: Par.72). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Agrawal in view of O'Connell and Amato claim 4. Agrawal teaches:
wherein the selectable predetermined responsive instructions, for which links are provided in the notification,10 include scan contents thereof into one or more digital Fig.5&6, Par.41-44, Par.46, Par.48, Par.38, Par.79) 
 Agrawal does not teach (i) open the piece of mail, (iii) hold the piece of mail for pickup at a specified pickup location by the mail service customer, (iv) deliver by hand to a predetermined address, and (v) deliver by hand to a specified address. However, this is taught by Nirenberg (Par. 13, par.56-64, Par.71-72). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the selectable instructions feature for the same reasons it’s useful in Nirenberg, namely, to carry out the instructions for the delivered mail items. (Nirenberg: Par.72). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the metadata output by the image processing apparatus  that the digital image was captured. (par.41-42), but not includes date and time, however, this is taught by Nirenberg (Fig. 6-7, par.45). It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the date and time feature for the same reasons it’s useful in Nirenberg, namely, to perform several related processing operations prior to archival. (Nirenberg: Par.45). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al. (US 2004/0178128A1) in view of  Amato ( US2004/0139033) in further view of Miller et al. ( US 2009/0084713)

As per claim 11, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
While Agrawal teaches the scanner workstation mail processing controller ( Par.79-80, Fig.1 ), O'Connell teaches a transport base to transport mail along a mailstream; receives the metadata including the transactional mail indicator and the department code, for processing according to the predetermined workflow corresponding to the department code.  (O'Connell: Par.22-23, par.32-34, Par.39, Fig.2, Par. 52-58, Par.3), and Miller teaches a diverter to divert a selected mailpiece from the mailstream, causes the diverter to divert the piece of mail from the mailstream, ( Miller: Par. 50-51, Fig.5)  It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the O'Connell department code and mail indicator features when processing mail and Miller’s diverting feature for the motivation of maintaining transactional integrity in a single record file (O'Connell:par.3) and to cull undesired mail to the trash or shredder ( Miller: Par. 51). Agrawal, O'Connell, and Miller deal with mail sorting and one skilled would have recognized that using O'Connell technique with Millers diverting feature would improve Agrawal system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

As per claim 12, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein when the piece of mail is deposited in a temporary storage bin,  the mailpiece database. ( par.35, Par.39, Fig.1, Par.16) but not the bin identifier is registered in (Miller: Par.21-22, Par.29-32, Par.41) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the identifiers features for the same reasons its useful in Miller- namely, to sort those mail pieces to a selected output bin associated with the mass mailing (Miller: Par.32). Both Agrawal and Miller deal with mail sorting and one skilled would have recognized that using Miller identifiers technique would improve Agrawal system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
	Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al. (US 2004/0178128A1) in view of  Amato ( US2004/0139033) in further view of Ahmed et al. ( US 2013/0299578 A1) 
As per claim 16, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the mail processing 20controller determines, upon receiving the metadata and the corresponding digital image, ( par.35, Par.41)
Agrawal does not teach whether the piece of mail is returned mail or UAA (undeliverable as addressed) mail which was sent by a mail service customer of the mail center and returned by a postal service to sender.2222/88855 Page 47 of 49FN201606250RSID 1-915, however, this is taught by Ahmed (Fig. 4A, Par.18, Par.20, Par.5) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the UAA  identifying features for the same reasons its useful in Ahmed- namely, to optimize the overall delivery of mail pieces. (Ahmed: Par.3). Both Agrawal and Ahmed deal with mail sorting and one skilled would have recognized that using Ahmed UAA identification technique would improve Agrawal 
As per claim 19, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the image processing apparatus  extract from images  to determine the sender information and the addressee information in connection with the piece of mail.  ( par.35, Par.41)
 Agrawal does not teach the intelligent mail barcode and decodes the intelligent mail barcode however, this is taught by Ahmed (Fig. 4A, Par.27) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the UAA identifying features for the same reasons its useful in Ahmed- namely, to optimize the overall delivery of mail pieces. (Ahmed: Par.3). Both Agrawal and Ahmed deal with mail sorting and one skilled would have recognized that using Ahmed UAA identification technique would improve Agrawal system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al. (US 2004/0178128A1) in view of  Amato ( US2004/0139033) in further view of Redford.( US 2009/0048704 A1)

As per claim 13, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
while Agrawal teaches the mail processing controller  and mailpiece database ( fig., 2a, Par.15, Par.75, Par. 77, Par. 80, Par.39)  Redford  teaches periodically checks having ( par.30, Par.8, Par.38-39, Fig.9, Par.50) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the periodic checking features for the same reasons its useful in Redford- namely, for tracking mail during postal handling (Redford: abstract). Both Agrawal and Redford deal with mail sorting and one skilled would have recognized that using Redford periodic tracking mail processing technique would improve Agrawal system due to their similar purposes and functions. Moreover, based upon the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.
 

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al in view of  Amato ( US2004/0139033) in further view of (Sanchez et al. US 2009/0166438 A1)

As per claim 22, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
wherein the pre-determined amount of time (par.47) does not teach varies based on the sender of the piece of mail. However, Sanchez teaches that (par.30, a mailer might want to slow down the delivery process to achieve receipt on a particular day for marketing or other purposes. Accordingly, a mail piece may be held or looping in a mail processing system waiting for a time-dependent barcode change to trigger progression to the next phase of delivery to enable date certain delivery). It would have been obvious to one of the ordinary skill in the art before the filing date to .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al in view of Amato ( US2004/0139033) in further view of Robinson et al. (US 2015/0106296A1). 

As per claim 23, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
The pre-determined amount of time (Par. 47) varies based on a size of the piece of mail.  However, this is taught by Robinson (par.15, in the case of a delivery, the locker bank holds the parcel until it is retrieved from the locker, or until a predetermined amount of time passes (e.g. a predetermined number of days, weeks, months). If the locker is not retrieved within a certain amount of the time, the system may coordinate pickup and rerouting of the parcel (e.g., back to the shipper of the parcel, to the home of the parcels intended recipient, etc. . . . ) par.58, the shippers may indicate that none of their parcels should be rerouted to a locker bank, or that only items of a certain type, size or cost may be rerouted to locker bank.,[ rerouting packages based on size], par.64, Par.41) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate varies based on the size the piece of the mail feature for the same reasons its useful in Robinson- namely, to the system may redirect the parcel to an alternate delivery location .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2008/0104179) in view of O'Connell et al,  in view of  Amato ( US2004/0139033) in further view Foth et al. (US 2008/0040133 A1)

As per claim 25, Agrawal in view of O'Connell and Amato claim 1. Agrawal teaches:
the default workflow (par. 46-47), but not moving the piece of mail to a warehouse, however this is taught by Foth (par.94, If the MO has not provided a specific destination for the item, the carrier may store the item for the MO or deliver the item to a default location (e.g., the MO's warehouse or nearest distribution center) as indicated by blocks 98 and 100.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the warehouse default features for the same reasons its useful in Foth- namely, to ensure that all items were directed to the MO unless a specific instruction was communicated to the carrier to redirect an item elsewhere (par.94). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amato (US 2004/0117326A1) system and method for filtering mail items based on recipient preference (found in PTO-892 * K) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.A./Examiner, Art Unit 3628                                                  

/DANIEL VETTER/Primary Examiner, Art Unit 3628